DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 20 July 2020 has been entered.
 
Claim Objections
Claims 6, 8, and 14 are objected to because of the following informalities:  
Claim 6, line 3, recites “the adhesive-free zone,” for the purposes of uniformity and consistency with at least claims 1 and 5, claim 6 should be amended to recite “the at least one adhesive-free zone” as it appears to be Applicant’s intent.
Claim 8, lines 2-3, recites “via the pressure sensitive adhesive,” for the purposes of uniformity and consistency with at least claim 1, claim 8 should be amended to recite “the pressure sensitive adhesive layer” as it appears to be Applicant’s intent.
Claim 14, line 1-2, recites “the adhesive-free zone,” for the purposes of uniformity and consistency with claim 13, claim 14 should be amended to recite “the at least one.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the continuous adhesive-free zone” and is indefinite. There is insufficient antecedent basis for the claim. Since claim 1 identifies that “each” adhesive-free zone is continuous, it is unclear if this limitation is referring to “the at least one adhesive-free zone” recited in claim 6 or is referring to another adhesive-free zone. For the purpose of examination, the limitation is interpreted as reciting “the at least one adhesive-free zone” of claim 6.	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyzenga et al. (US 2013/0121624; “Lyzenga”) in view of Whitford (US 4,550,831; “Whitford”) (both newly cited).
Regarding claims 1, Lyzenga teaches a flexible package having a reclosable opening, wherein the flexible package comprises an elongated closure layer (i.e., film layer) and a continuous flexible film web (i.e., substrate base layer film) ([0002, 0066, 0068, 0087], Fig. 2), which reads on the limitation of a flexible packaging comprising a substrate base layer and a film layer recited in claim 1. Between the elongated closure layer and continuous flexible film web is a pressure sensitive adhesive that helps with resealing the package opening ([0080,0087], Fig. 2), which reads on the limitation the film layer is at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer recited in claim 1.

    PNG
    media_image1.png
    272
    609
    media_image1.png
    Greyscale

Figure 2 of Lyzenga illustrating the packaging layers 
The elongated closure layer comprises the pressure sensitive adhesive and adhesive free areas to facilitate grasping and pulling to open the package ([0068, 0071, 0111, 0153-0154]), which reads on the limitations of the pressure sensitive adhesive layer comprising at least one adhesive zone and at least one adhesive-free zone recited in claim 1. The elongated closure layer comprises a score that exposes an opening near the tab ([0151-0153], Fig. 31 and 35), which reads on the limitation the film layer is scored to form at least one pull tab which is disposed within the at least one adhesive-free zone recited in claim 1.
The continuous flexible film web comprises scores that define a package opening, wherein the score lines assist with proper functioning of the tab portion (e.g., adhesive free area) ([0068, 0071, 0076, 0087]), which reads on the limitation of the substrate base layer is scored to form at least one cavity which is disposed adjacent the at least one adhesive-free zone recited in claim 1.

    PNG
    media_image2.png
    556
    702
    media_image2.png
    Greyscale

Figure 35 of Lyzenga illustrating score and opening 
The flexible package may have a variety of configurations for easily opening and resealing to maintain the package integrity, wherein the pressure sensitive adhesive goes along the longitudinal axis of the continuous closure layer ([0067, 0070]).

Lyzenga is silent regarding each adhesive-free zone extends continuously in a machine direction, in a lane having continuously parallel edges. 
Whitford discloses a bag comprising seal areas (26) with an adhesive applied, wherein the bag is formed from a continuous strip that comprises a plurality of individual bags (col. 3, lines 15-24, 50-65, Fig. 2). The seal areas (26) extend along the ends of the slits (22) and are used for sealing the strips (24) to the wall portions (14) to form a complete seal around the slits (22) (col. 3, lines 57 to col. 4, line 4, Fig. 2). The continuous strip of connected bags is also effective for an automated manufacturing operation that can be easily heat sealed, slit, and the slit covered with an access strip, wherein the access strips provide easy access to the interiors of the bag after separating and sealing of the bags (col. 2, lines 25-47). 

    PNG
    media_image3.png
    545
    549
    media_image3.png
    Greyscale

Figure 2 of Whitford illustrating adhesive/sealing configuration 
Lyzenga and Whitford are both directed towards packaging formed from films comprising adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the adhesive with a non-adhesive area in between as taught by Whitford motivated by the expectation of effectively manufacturing packages in an automated operation, and easy access to the packages’ interior after sealing. As such, the continuous flexible film web of Lyzenga in view of Whitford forms two adhesive strips and an adhesive free zone, which reads on the limitation of each adhesive-free zone extends continuously in a machine direction, in a lane having continuously parallel edges recited in claim 1. 

Regarding claim 2, Lyzenga teaches the continuous flexible film web has a tab score that permits a portion of the flexible film to separate from the remainder of the continuous flexible film web ([0089], Fig. 5), which reads on the limitation of the film layer is scored to form at least one resealable flap continuous with at least one pull tab recited in claim 2. 

Regarding claim 3, Lyzenga teaches the pressure sensitive adhesive between the flexible film and elongated closure layer helps produce the resealing characteristics of the package opening ([0080]), which reads on the limitation of the resealable flap may be separated from the base layer and resealed to the base layer via the pressure sensitive adhesive recited in claim 3.

Regarding claim 4, Lyzenga teaches the tab is positioned to open the packaging along the longitudinal axis ([0089], Fig. 5), which reads on the limitation of the pull tab and resealable flap are aligned to be lifted in the machine direction recited in claim 4. 

Regarding claim 5, Whitford teaches the slit area is formed down the center of the bag (Fig. 2), which reads on the limitation of the at least one adhesive-free zone is disposed continuously, in the machine direction, in the approximate center of the film layer recited in claim 5.

Regarding claim 20, Lyzenga teaches a series of flexible package blanks (10) ([0068-0071, 0087], Fig. 1), which reads on the limitation of a film laminate comprising a plurality of flexible packaging structures recited in claim 20.  The flexible packaging blanks have reclosable openings, wherein the flexible package blanks comprise an elongated closure layer (i.e., film layer) and a continuous flexible film web (i.e., substrate base layer film) ([0002, 0066, 0068, 0087], Fig. 2), which reads on the limitation of the plurality of flexible packaging structures comprising a substrate base layer and a film layer recited in claim 20. Between the elongated closure layer and continuous flexible film web is a pressure sensitive adhesive that helps with resealing the package opening ([0080,0087], Fig. 2), which reads on the limitation the film layer is at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer recited in claim 20.

    PNG
    media_image4.png
    704
    1190
    media_image4.png
    Greyscale

Figure 1 of Lyzenga illustrating package blanks 
The elongated closure layer comprises the pressure sensitive adhesive and adhesive free areas to facilitate grasping and pulling to open the package ([0068, 0071, 0111, 0153-0154]), which reads on the limitations of the pressure sensitive adhesive layer comprising at least one adhesive zone and at least one adhesive-free zone recited in claim 20. The elongated closure layer comprises a score that exposes an opening near the tab ([0151-0153], Fig. 31 and 35), which reads on the limitation the film layer is scored to form at least one pull tab, in each of the plurality of packaging structures disposed within the at least one adhesive-free zone recited in claim 20.
The continuous flexible film web comprises scores that define a package opening, wherein the score lines assist with proper functioning of the tab portion (e.g., adhesive free area) ([0068, 0071, 0076, 0087]), which reads on the limitation of the substrate base layer is scored to form at least one cavity which is disposed adjacent the at least one adhesive-free zone recited in claim 20.
The flexible package may have a variety of configurations for easily opening and resealing to maintain the package integrity, wherein the pressure sensitive adhesive goes along the longitudinal axis of the continuous closure layer ([0067, 0070]).

Lyzenga is silent regarding each adhesive-free zone extends continuously in a machine direction, in a lane having continuously parallel edges. 
Whitford discloses a bag comprising seal areas (26) with an adhesive applied, wherein the bag is formed from a continuous strip that comprises a plurality of individual bags (col. 3, lines 15-24, 50-65, Fig. 1). The seal areas (26) extend along the ends of the slits (22) and are used for sealing the strips (24) to the wall portions (14) to form a complete seal around the slits (22) (col. 3, lines 57 to col. 4, line 4, Fig. 2). The continuous strip of connected bags is also effective for an automated manufacturing operation that can be easily heat sealed, slit, and cover the slits with an access strip, wherein the access strips provide easy access to the interiors of the bag after separating and sealing of the bags (col. 2, lines 25-47).
Lyzenga and Whitford are both directed towards a plurality of packages formed from films comprising adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the adhesive with a non-adhesive area in between as taught by Whitford motivated by the expectation of effectively manufacturing packages in an automated operation, and easy access to the packages’ interior after sealing. As such, the continuous flexible film web of the packaging blank of Lyzenga in view of Whitford forms two adhesive strips and an adhesive free zone, which reads on the limitation of each adhesive-free zone extends continuously in a machine direction, in a continuous lane having parallel edges in a machine direction through the plurality of packaging structures recited in claim 20.

Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyzenga in view of Whitford as applied to claims 1 and 5 above, and further in view of Clark et al. (US 2016/0122109; “Clark”).
Regarding claim 6, as described above, Lyzenga in view of Whitford teaches a flexible package that reads on the limitations of claims 1 and 5. Lyzenga further teaches that there are a variety of score configurations for a given flexible film package and depends on the products being packaged ([0090-0092]).
Lyzenga in view of Whitford is silent regarding the flexible package having at least two cavities that are scored in the base layer, wherein each cavity is disposed adjacent to opposite sides of the adhesive-free zone. 
Clark discloses a flexible food package comprising a resealable adhesive (16) between the first film layer (12) and the second film layer (14) ([0002, 0007, 0050, 0082], Figs. 1, 2, and 21). The package comprises a series of cuts and/or lines of weakness that form package openings having a sealing panel (40) disposed over the segmented package opening, and a gripping portion or pull tab ([0024-0026, 0052-0053, 0065], Figs. 2, 15, and 21). The sealing panel comprises resealable adhesive and may have at least one line of weakness (i.e., score lines) disposed therein and multiple pull tabs ([0015, 0020, 0026, 0050-0059, 0072, 0078, 0079], Figs. 2, 15, and 21). The pulling tabs can be configured in a variety of ways, wherein the opening segments are configured with segmented sections allowing for the packaging content to be exposed separately and portion controlled ([0007-0009, 0078]). 
 
    PNG
    media_image5.png
    721
    966
    media_image5.png
    Greyscale

Figures 15 and 21 of Clark illustrating a packaging structure with two tabs
Lyzenga in view of Whitford, and Clark are both directed towards flexible packaging with resealable adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a package comprising two cavities, wherein the cavities are opened separately as taught by Clark motivated by the expectation of easily opening the individual cavities and providing portion control. As such, the flexible package of Lyzenga in view of Whitford and Clark comprises two openings with products, wherein the adhesive free area runs in between the openings of the packaging, which reads on the limitation of the flexible package having two cavities are scored in the base layer, wherein each cavity is disposed adjacent to opposite sides of the adhesive-free zone recited in claim 6.

Regarding claim 7, Clark teaches that pull tabs can take a variety of configurations (e.g., including a configuration having at least two pull tabs) and are disposed in an area where the resealable adhesive is not applied, and the opening has opening windows defined by cuts, wherein the product is contained ([0051-0053, 0065, 0072, 0077-0080], Figs. 15 and 18-20). As such, the flexible package of Lyzenga in view of Whitford and Clark comprises two tabs formed by a score down the adhesive free zone to form individual openings for each cavity, which reads on the limitation of the film layer is scored to form at least two resealable flaps continuous with at least two pull tabs recited in claim 7. 

Regarding claim 8, Lyzenga teaches the opening comprises the pressure sensitive adhesive to reseal the openings ([0080]), which reads on the limitations of the at least two resealable flaps are resealably affixed via the pressure sensitive adhesive to a portion of the substrate base layer defining the at least two cavities recited in claim 8.

Regarding claim 9, Lyzenga teaches the release layer can be provided in different configurations to provide more flexibility for the laminate structure and increase the number of options for the pressure sensitive adhesives ([0100]). Therefore, one of ordinary skill in the art would have reasonably adjusted the adhesive width that is suitable for the packaging product (i.e., not too little or not too much) with reasonable expectation of success of arriving at the limitation of the continuous adhesive-free zone is disposed between the two cavities and has a width which is less than the distance between the two cavities recited in claim 9. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
Additionally, Clark discloses that the cross-ties are disposed between the cavities and can be configured to have widths in the range of 1 to 20mm ([0082-0083], Figs. 21-23). Therefore, Clark teaches that it is well known and well within the abilities of those skilled in the art to measure, adjust, and control width parameters of features disclosed between packaging cavities. As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Regarding claim 12, Lyzenga is silent regarding the packaging comprising tampering evident indicators.
Clark further discloses a package integrity feature, such as a strip of material that is stretched and eventually snaps or breaks to indicate that the package has been previously opened to prevent unauthorized access ([0066], Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible package of Lyzenga in view of Whitford and Clark by including an integrity feature as taught by Clark motivated by the expectation of preventing unauthorized access. As such, the flexible package of Lyzenga in view of Whitford and Clark comprises an integrity feature, which reads on the limitation of tamper-evident indicators recited in claim 12.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lyzenga in view of Whitford as applied to claim 1 above, and further in view of Repko et al. (US 3,259,303; “Repko”) (newly cited).
Regarding claims 10 and 11, as described above, Lyzenga in view of Whitford teaches a flexible package that reads on the limitations of claim 1. Lyzenga further teaches the release layer can be provided in different configurations to provide more flexibility for the laminate structure and increase the number of options for the pressure sensitive adhesives ([0100]).
Lyzenga in view of Whitford is silent regarding the adhesive-free zone is disposed left or right of the center of the film layer.
Repko discloses a flexible container including an easy opening and a resealing means formed from a composite web (col. 1, lines 9-11, col. 2, lines 10-25). The container has an outer web portion (23) that is pulled away from an adhesive tape (18) perpendicular to the machine direction to provide an opening for removing the container contents (col. 2, lines 55-61, Fig. 1 and 3). 

    PNG
    media_image6.png
    533
    775
    media_image6.png
    Greyscale

Figure 3 of Repko illustrating a resalable package
Lyzenga in view of Whitford, and Repko are both directed towards resealable packaging formed from continuous film webs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the flexible package of Lyzenga in view of Whitford by having a continuous adhesive and adhesive free area to the left or right as taught by Repko motivated by the expectation of attaining an easy means of opening and resealing the packaging perpendicular to the machine direction. 
As such, the pressure sensitive adhesive of Lyzenga in view of Whitford and Repko is on the left or right of the flexible package and the tab opens (i.e., adhesive-free zone) perpendicular to the machine direction, which reads on the limitations of the at least one adhesive-free zone is disposed continuously in the machine direction, left or right of the center of the film layer, and the film layer is scored to form at least one resealable flap which is continuous with the at least one pull tab, wherein both the pull tab and resealable flap are aligned to be lifted in a direction which is approximately perpendicular to the machine direction recited in claims 10 and 11. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyzenga in view of Whitford and Clark.
Regarding claim 13, Lyzenga teaches a flexible package having a reclosable opening, wherein the flexible package comprises an elongated closure layer (i.e., film layer) and a continuous flexible film web (i.e., substrate base layer film) ([0002, 0066, 0068, 0087], Fig. 2), which reads on the limitation of a flexible packaging comprising a substrate base layer and a film layer recited in claim 13. Between the elongated closure layer and continuous flexible film web is a pressure sensitive adhesive that helps with resealing the package opening ([0080,0087], Fig. 2), which reads on the limitation the film layer is at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer recited in claim 13.
The elongated closure layer comprises the pressure sensitive adhesive and adhesive free areas to facilitate grasping and pulling to open the package ([0068, 0071, 0111, 0153-0154]), which reads on the limitations of the pressure sensitive adhesive layer comprising at least one adhesive zone and at least one adhesive-free zone recited in claim 13. The elongated closure layer comprises a score that exposes an opening near the tab, wherein the tab is in the center of the package ([0151-0153], Fig. 31 and 35), which reads on the limitation the film layer is scored to form a pull tab which is disposed within the at least one adhesive-free zone in the center of the film layer recited in claim 13.
The continuous flexible film web comprises scores that define a package opening, wherein the score lines assist with proper functioning of the tab portion (e.g., adhesive free area) ([0068, 0071, 0076, 0087]). The continuous flexible film web has a tab score that permits a portion of the flexible film to separate from the remainder of the continuous flexible film web ([0089], Fig. 5). The flexible package may have a variety of configurations for easily opening and resealing to maintain the package integrity, wherein the pressure sensitive adhesive goes along the longitudinal axis of the continuous closure layer ([0067, 0070]).

Lyzenga is silent regarding each adhesive-free zone extends continuously in a machine direction. 
Whitford discloses a bag comprising seal areas (26) with an adhesive applied, wherein the bag is formed from a continuous strip that comprises a plurality of individual bags (col. 3, lines 15-24, 50-65, Fig. 2). The seal areas (26) extend along the ends of the slits (22) and are used for sealing the strips (24) to the wall portions (14) to form a complete seal around the slits (22) (col. 3, lines 57 to col. 4, line 4, Fig. 2). The continuous strip of connected bags is also effective for an automated manufacturing operation that can be easily heat sealed, slit, and cover the slits with an access strip, wherein the access strips provide easy access to the interiors of the bag after separating and sealing of the bags (col. 2, lines 25-47).
Lyzenga and Whitford are both directed towards packaging formed from films comprising adhesive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the adhesive with a non-adhesive area in between as taught by Whitford motivated by the expectation of effectively manufacturing packages in an automated operation, and easy access to the packages’ interior after sealing. As such, the continuous flexible film web of Lyzenga in view of Whitford forms two adhesive strips and an adhesive free zone down the center, which reads on the limitation of each adhesive-free zone extends continuously in a machine direction recited in claim 13.

Lyzenga in view of Whitford is silent regarding the pull tab is scored down its center, such that it can be separated into two pull tabs, the film layer is additionally scored to form two resealable flaps which are continuous with each of the two pull tabs, and the substrate base layer is scored to form two cavities which are disposed on opposite sides of the at least one adhesive-free zone.
Clark discloses a flexible food package comprising a resealable adhesive (16) between the first film layer (12) and the second film layer (14) ([0002, 0007, 0050, 0082], Figs. 1, 2, and 21). The package comprises a series of cuts and/or lines of weakness that form package openings having a sealing panel (40) disposed over the segmented package opening, and a gripping portion or pull tab ([0024-0026, 0052-0053, 0065], Figs. 2, 15, and 21). The sealing panel comprises the resealable adhesive and may have at least one line of weakness (i.e., score lines) disposed therein and multiple pull tabs ([0015, 0020, 0026, 0050-0059, 0072, 0078, 0079], Figs. 2, 15, and 21).  The pull tabs can be configured in a variety of ways, wherein the opening segments are configured with segmented sections allowing for the packaging content to be exposed separately and portion controlled ([0007-0009, 0051-0053, 0065, 0078-0079]).
Lyzenga in view of Whitford, and Clark are both directed towards flexible packaging with resealable adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a package comprising two cavities with pull tabs and openings (i.e., release flaps) for each cavity, wherein each cavity can be opened separately as taught by Clark motivated by the expectation of easily opening the individual cavities and providing portion control. As such, the flexible package of Lyzenga in view of Whitford and Clark comprises two openings with products, wherein the adhesive free area runs in between the openings of the packaging, which reads on the limitation of the flexible package having two cavities formed from scores in the base layer, wherein each cavity is disposed on opposite sides of the at least one adhesive-free zone recited in claim 13. The pull tab is scored in the machine direction to provide two pull tabs for each opening, which reads on the limitations of the pull tab is scored down its center, such that it can be separated into two pull tabs, and wherein the film layer is additionally scored to form two resealable flaps which are continuous with each of the two pull tabs and aligned with the at least one adhesive-free zone recited in claim 13.

Regarding claim 14, Lyzenga teaches the opening comprises the pressure sensitive adhesive to reseal the openings ([0080]), which reads on the limitation of the adhesive zone is disposed such that it releasably affixes to the resealable flaps to a portion of the substrate base layer defining the two cavities recited in claim 14.


Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b) 
Applicant’s arguments, see page 7 of the remarks, filed 8 June 2020, with respect to the rejection of claim 20 under 35 U.S.C. 112(b) has been fully considered and is persuasive. Therefore, the rejection under 35 U.S.C. 112(b) set forth in the Office Action mailed 30 April 2020 has been withdrawn.


Claim Rejections under 35 U.S.C. 103 over Clark et al. (US 2016/0122109) in view of Hallak (US 2013/0056470).
Applicant’s arguments with respect to claims 1-14 and 20 have been considered. However, upon further search and consideration a new grounds of rejection has been set forth above, which was necessitated by the present claim amendments. Additionally, Hallak is no long relied upon for the basis of the rejection, and therefore, Applicant’s arguments directed towards Hallak are considered moot.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Nakamura (US 4,420,080) – discloses a packaging with two flaps and cavities (col. 6, lines 1-7, Fig. 10).
Blyth et al. (US 2019/0047266) – discloses different configurations of packaging structures (Fig. 1A-1C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782